Citation Nr: 1708109	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), with alcohol use disorder in full remission, prior to June 11, 2016. 

2.  Entitlement to total disability rating based on individual unemployability (TDIU), prior to June 11, 2016. 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970 and November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied the Veteran service connection for adjustment disorder with anxious and depressed mood (claimed as PTSD) and entitlement to individual unemployability.

In January 2014, the Board remanded the case for additional development, to include scheduling the Veteran for a VA examination and to obtain outstanding treatment records.  Thereafter, in a September 2014 decision, the RO granted service connection for PTSD with alcohol use disorder in full remission and assigned an evaluation of 30 percent, effective April 16, 2011.  Subsequently, in a September 2014 Supplemental Statement of the Case (SSOC), the RO continued the denial of entitlement to individual unemployability. 

In September 2015, the Board remanded the case for additional development, to include scheduling the Veteran for a VA examination and to obtain outstanding treatment records.  Thereafter, in a June 2016 decision, the RO assigned an evaluation of 100 percent for PTSD, effective June 11, 2016.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  For the period prior to June 11, 2016, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Prior to June 11, 2016, the evidence of record does not persuasively show that the Veteran's service-connected disability precluded him from following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the rating period prior to June 11, 2016, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service connected PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2016).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

With respect to notice for the issue of entitlement to a TDIU, a letter was sent in September 2011, providing the Veteran with the requisite information to substantiate a claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports and opinions from October 2011, December 2011, August 2014, October 2015, and June 2016, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Board notes that the case was remanded in January 2014.  The Board's 2014 remand directed that the Veteran be afforded a VA examination to determine the current level of occupational and social impairment due to PTSD, and for a complete copy of the Veteran's VA treatment records pertaining to mental health treatment rendered in the 1980's and pertaining to an admission at the VAMC in Buffalo NY for a PTSD evaluation in 1993.  The Veteran was afforded a VA examination in August 2014.  In March 2014, the RO requested treatment records from the Buffalo and Omaha VAMC's.  In March 2014, the Veteran was sent a letter requesting records from the Omaha VAMC, and Buffalo VAMC.  In the response to request for treatment records, treatment records from 1993, were sent from the VA Western New York Health Care System.  In April 2014, the Omaha VAMC, replied indicating there are no records pertaining to the Veteran for the period January 1980 through January 1990.  Though the Veteran was not sent a letter indicating that no available records were found, the Board finds it unnecessary as the Veteran has since been granted service connection for PTSD, and he was notified of the unavailability of those records in the September 2014 SOC, and September 2014 rating decision.  In September 2014 the RO granted service connection for PTSD and alcohol use disorder in full remission, with an evaluation of 30 percent effective August 16, 2011.  A SSOC was issued in September 2014.  

The case was remanded in September 2015.  The Board's September 2015 remand directed that the Veteran be afforded a VA examination.  An addendum opinion was rendered in October 2015, and in June 2016 the Veteran was afforded another VA examination.  In June 2016 the RO granted a 100 percent evaluation for PTSD, effective June 11, 2016, and issued a SSOC June 2016. 

Accordingly, the requirements of the January 2014, and September 2015, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Increased Rating Claim

A. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting her claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016). 

The Veteran is seeking an increased initial rating for his service-connected PTSD, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2016) as 30 percent disabling effective August 16, 2011, and 100 percent disabling June 11, 2016.   

A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitleme.t to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

(The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)



B. Factual Background and Analysis 

The Veteran applied for entitlement to service connection for PTSD in August 2011.  His spouse, E. P., submitted a statement in August 2011, indicating that the Veteran sleeps more that he is awake, is forgetful, and has anger issues.

In October 2011, the Veteran completed a VA Form 21-8940.  He indicated he has had no education or training prior to being too disabled to work.  He did not report any employment history.   

In October 2011 the Veteran underwent a VA examination.  The Veteran reported that he grew up in upstate NY, his father was a truck driver, and his mother worked off and on.  He reported being married twice, with his first marriage lasting 26 years.  He remarried and has been married to E. P. ever since.  He reported working as a delivery truck driver for a furniture store, and at night as a manager on an Army base for officers club, and in the fast food industry.  He last worked one month ago as a truck driver, but was let go because he had too many traffic violations.  He has since applied for Social Security retirement benefits.  He does not take any medication for his mental health issues.  

On examination he appeared nervous and sad.  He was oriented in all spheres, and his attention and concentration were intact.  His mood was on edge, and anxious.  His insight and judgment were intact.  He was using over the counter sleep aids.  His memory for remote, recent and immediate events was intact, though he had some difficulty remembering dates.  When asked how the stressor continued to affect him, the Veteran stated he did not know, because he does not think about it much.  He reported he does not make friends.  He did not have a legal history following service, except for the traffic violations.  He went through an alcohol treatment program thirty years ago, and has been sober since.  In the December 2011, addendum the examiner indicated the Veteran has adjustment disorder.  The Veteran lost his employment as a truck driver, is of retirement age, and given his age and history of driving violations, the probability of his obtaining a comparable job in the future is dim. 

In May 2012, the Veteran's representative argued that the Veteran sought employment as a truck driver following service, because the job entailed little to no interaction with others.  He had a history of alcohol abuse, and suffered through a failed marriage.  The representative argued that the Veteran lost his job as a truck driver, because of the effect his PTSD had on his reliability and productivity.  

Pursuant to a request for treatment records, records from June 1993 from the Buffalo VAMC were reviewed.  These records reveal the Veteran has PTSD, with symptoms of mild insomnia, mild anxiety, feeling depressed, decreased confidence, and decreased energy.  

In August 2014, the Veteran underwent a VA examination.  He was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He reported earning his GED, and attending college for 2 years.  He last worked as a truck driver, and he worked as one for 12 years.  He stopped working at age 64.  

His hygiene was fair, and he had adequate eye contact.  His speech was spontaneous, his thought process was logical.  His thought content was negative for hallucinations or suicidal or homicidal ideation.  His long and short term memory was intact.  His calculation and spelling were unremarkable.  He had fair insight and judgment by history.  He appeared anxious, and reported hardly getting out of his apartment.  With regard to his ability to work, his history did not show he had significant restrictions and limitations precluding him from doing any work.  He stopped working because he got a ticket, and his truck company did not want to pay the fine.  He therefore stopped working two years ago.  There is no psychiatric evidence to support that the Veteran has been unable to secure or follow a substantially gainful occupation.  

In October 2015, an addendum opinion was rendered, whereby the examiner reviewed the Veteran's spouse's statement from August 2011.  The examiner reviewed the spouse's statement, but indicated there were no contemporaneous records to support the reported symptoms.  The examiner indicated there is not sufficient evidence to support severe restrictions and limitations that would preclude the Veteran from obtaining or maintain gainful employment.  The examiner then recommended a new examination.  

The Veteran was scheduled for an examination in March 2016.  He appeared at the examination and was anxious and upset that he had to have an exam.  He reported his symptoms had worsened.  When the examiner asked the Veteran why he did not have any contact or treatment, the Veteran became upset and asked when the exam would be over.  He was told he had the right to leave or take a break at any time, after which the Veteran left.  

In June 2016 the Veteran underwent a VA examination.  The examiner indicated the Veteran has occupational and social impairment with reduced reliability and productivity.  Since the last examination in 2014, there had been no changes in his social or marital family history.  He reported enjoying the isolation that came with being a truck driver.  He reported that he retired after he got a traffic ticket in California, and his boss was ready to let him go.  He has done nothing since retirement.  His daily activities include watching TV and playing on the computer.  He takes no medication to treat his PTSD.  His overall functioning is poor.  Though DSM 5 does not include a GAF score, in this case using the DSM-IV, his GAF would be in the 50 range, meaning his overall functioning is poor.  His hygiene and isolation would limit his ability to interact with others, including customers or supervisors.  His irritability and anger outbursts would make him unfit to function in any employment.    

In June 2016, the RO granted an evaluation of 100 percent for PTSD, effective June 11, 2016. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for the period prior to June 11, 2016, the Veteran's PTSD is appropriately evaluated as 30 percent disabling.  In other words, the preponderance of the evidence is against awarding a disability rating in excess of 30 percent prior to June 11, 2016, for his PTSD.  

According to the results of the October 2011 examination, the Veteran appeared nervous and sad, and his mood was on edge and anxious.  At the 2011 examination, the Veteran reported he tries not to think of the stressor and was not sure how the stressor affected him.  According to the 2014 examination, the Veteran was noted as having sleep impairment and isolation.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been mild to moderate in the period on appeal.  These symptoms resulted in moderate overall impact on the Veteran's social and occupational functioning.  The Veteran had no treatment whatsoever in this period, and tended to the activities of daily living throughout the course of this appeal period.  Thus, although the Veteran suffers from psychiatric symptoms such as anxiety, depression, angry outbursts, sleep disturbance, and isolation, the frequency, severity, and duration do not give rise to the level as contemplated by a 50 percent evaluation or higher.  There has been no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding commands, impairment of short and long term memory, or impairment judgment and thinking prior to June 2016.  

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  According to an October 2011 and August 2014 VA treatment records, the Veteran's judgment and insight were intact, as was his memory.  The October 2011 examiner noted the Veteran was oriented to all spheres, and his attention and concentration were intact.  The August 2014 examiner noted the Veteran's thought content was negative for hallucinations or suicidal or homicidal ideation.  The August 2014 examiner concluded the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that rises to the level as contemplated by a 50 percent evaluation or higher. 

The Veteran reported difficulty making friends, and having suffered through a divorce.  The Veteran was married for 26 years prior to divorcing, and has been married to his wife E.P. following the divorce.  The 30 percent rating contemplates impaired social relationships, including those with family members.  The Veteran reported difficulty obtaining friends.  The evidence shows that the Veteran was able to maintain the relationship with his wife.  Thus, even if the Veteran had difficulty in maintaining relationships, it cannot be said that he has social impairment that gives rise to the level contemplated by a 50 percent evaluation or higher. 

The Veteran has expressed belief that his PTSD symptoms, have affected his employment.  The Veteran reported last working in 2011, and thereafter retiring.  The October 2011 examiner, noted that given the Veteran's retirement age, his history of driving violations, the probability of his obtaining a comparable job in the future was dim.  The August 2014 examiner indicated there is no evidence to support that the Veteran has been unable to secure or follow a substantially gainful occupation due to his PTSD symptoms.  The October 2015 addendum opinion concluded there was not sufficient evidence to support severe restrictions and limitations that would preclude the Veteran from obtaining or maintaining gainful employment.  At the 2014 examination, the Veteran reported he stopped working in 2011 because he got a ticket and his employer did not wish to pay the fine.  Then, he stopped working and filed for retirement.  

The Board has considered the October 2011 examiner's opinion, but taking the evidence as a whole, there is not sufficient evidence to indicate the Veteran has occupational impairment that gives rise to the level contemplated by a 50 percent evaluation or higher.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 30 percent is recognition of significant interference of the Veteran's PTSD in his employment.  

In summary, prior to June 11, 2016, the Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 50 percent rating or higher.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 30 percent rating currently assigned for that timeframe.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 30 percent schedular rating prior to June 11, 2016.  

Although the Veteran met some of the criteria for a 50 percent rating prior to June 11, 2016, the Board concludes his overall level of disability did not exceed his current 30 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 30 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d at 117.  Here, his symptoms noted during the VA examinations prior to June 2016 are of a similar severity, frequency, and duration of those noted under the criteria for a 30 percent rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD, prior to June 11, 2016.  Therefore, the claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation prior to June 11, 2016, for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the Veteran primarily reports anxiety, depression, angry outbursts, sleep disturbance, and isolation.  He also reported that his symptoms impacted his occupation as a truck driver.  The 30 percent rating (prior to June 11, 2016) under Diagnostic Code 9411is specific for such symptomatology.  Thus, the Veteran's schedular rating prior to June 11, 2016 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV. TDIU 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an Veteran is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  

Prior to June 11, 2016

Prior to June 11, 2016, the Veteran was only service connected for PTSD with a 30 percent evaluation.  Thus, prior to June 11, 2016, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

At the October 2011 VA examination, the Veteran reported working as a delivery truck driver for a furniture, and at night as a manger on an Army base for officers club, and in the fast food industry.  He had stopped working one month prior, as a truck driver.  He reported being let go because he had too many traffic violations.  The examiner provided an addendum in December 2011, indicating that given the Veteran's history of driving violations, being of retirement age, the probability of obtaining a comparable job in the future was dim.  

According to an August 2014 examination report, with regard to his ability to work, the Veteran's history did not show he had significant restrictions and limitations precluding him from doing any work.  He stopped working two years ago because he got a ticket, and his truck company did not want to pay the fine.  There is no probative evidence to support that the Veteran had been unable to secure or follow a substantially gainful occupation prior to June 11, 2016.  According to an October 2015 addendum opinion, the examiner reviewed the spouse's statement from August 2011, but noted there were no contemporaneous records to support her reports.  The examiner indicated there is not sufficient evidence to support severe restrictions and limitations that would preclude the Veteran from obtaining or maintain gainful employment.   

There are no medical records prior to June 2016 indicating the Veteran was unable to obtain employment by reason of his service-connected disability.   

In these circumstances, the evidence does not show that prior to June 11, 2016,  the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected PTSD.  Rather, the evidence shows he stopped working when he received a traffic violation and his employer did not wish to pay the fine, and because he was of retirement age, he chose to file for SSA retirement benefits.  

The Board does not doubt that the Veteran's service-connected PTSD had some impact on his employability prior to June 11, 2016.  However, the 30 percent schedular evaluation in effect during that timeframe recognizes industrial impairment resulting from his psychiatric disorder.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From June 11, 2016 

Starting June 11, 2016, the Veteran is in receipt of a 100 percent rating for PTSD.  The Veteran is not in rceipt of additional service-connected ratings.  The claim of entitlement to a total disability based on individual unemployability is moot as of June 11, 2016, due to the award of a 100 percent schedular evaluation for PTSD.  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

Entitlement to an increased initial rating higher than 30 percent for PTSD, prior to June 11, 2016, is denied.  

Entitlement to a TDIU prior to June 11, 2016, is denied, and entitlement to a TDIU from that time is moot.




____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


